Citation Nr: 1012588	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-10 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to March 
1960.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO).  

The Veteran testified at an October 2008 travel Board 
hearing; the hearing transcript has been associated with the 
claims file.  

The Board remanded the case to the RO/AMC for further 
development in January 2009. The case is once again before 
the Board.  Unfortunately, the Board finds that an 
additional remand is necessary prior to review of the 
Veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded the Veteran's claim in January 2009 so 
that the RO/AMC could obtain a February 2006 MRI report; and 
to schedule the Veteran for a VA examination to determine 
the etiology of left ear hearing loss and tinnitus.

The January 2009 remand noted that the Veteran was afforded 
a VA audiological examination in August 2003.  The August 
2003 VA examiner recommended that the Veteran be evaluated 
by an Ear Nose and Throat (ENT) specialist to determine the 
cause of his profound hearing loss on the left side.  
Additionally, a private physician had referred the Veteran 
for a brain MRI to rule out other etiology that could 
contribute to the Veteran's left ear hearing loss causing it 
to progress to a profound status.  The private physician 
noted that the Veteran's tinnitus was caused by 
sensorineural hearing loss, and that they had the same 
etiology.  

The RO/AMC requested VA treatment records dated from 2006 to 
2007; however, a MRI report was not associated with these 
records and there was no indication that an MRI was 
completed in February 2006.  In a February 2010 Supplemental 
Statement of the Case, the RO/AMC indicated that they had 
requested additional information from the Veteran, asking 
him to identify the facility in which his MRI was performed.  
However, a copy of this correspondence is not associated 
with the claims file.  The RO/AMC did not request a VA 
examination in this case, as required by the January 2009 
remand order.  See Stegall v. West, 11 Vet. App. 268, 270 
(1998), (holding that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand).  The Board finds, therefore, 
that a remand is necessary to provide the Veteran with an 
opportunity to submit any additional medical evidence in 
support of his claim; and to schedule the Veteran for a new 
VA examination, to include any necessary tests and studies.  
The VA examiner may request that a MRI be completed if 
deemed necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should inform the Veteran 
that they were unable to locate a 
February 2006 MRI report, and should 
afford the Veteran the opportunity to 
submit this evidence, as well as any 
additional medical evidence in support 
of his claim.  A copy of this 
correspondence should be associated with 
the claims file. 

2.  The RO/AMC should schedule the 
Veteran for a VA audiological 
examination and an Ear Nose and Throat 
examination to determine if the 
Veteran's left ear hearing loss 
disability and/or tinnitus were incurred 
in service.  The claims folder must be 
made available to the examiner for 
review before the examination.  All 
tests and studies deemed necessary 
should be accomplished and clinical 
findings should be reported in detail.  
If the VA examiner finds that an MRI is 
necessary, one should be afforded to the 
Veteran.  

a.)  The examiner should state, based on 
available evidence, whether it is at 
least as likely as not that bilateral 
hearing loss was incurred in service. 

b.)  The examiner should state, based on 
available evidence, whether it is at 
least as likely as not that tinnitus was 
incurred in service.   

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

The examiner must provide clear 
rationale for his or her opinion with 
references to the evidence of record and 
must provide a discussion of the facts 
and medical principles involved. 

3.  The RO/AMC should review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO/AMC 
must implement corrective procedures at 
once.

4.  When the development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
